                          Case 20-10158-KBO               Doc 158       Filed 02/24/20        Page 1 of 12




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                       )
             In re                     )                              Chapter 11
                                       )
             SOUTHLAND ROYALTY COMPANY )                              Case No. 20-10158 (KBO)
             LLC,                      )
                                       )
                           Debtor. 1   )
                                       )

                       NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
                                 ON FEBRUARY 26, 2020 AT 1:30 P.M. (ET)

         LOCATION:                   UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT
                                     OF DELAWARE, 824, N. MARKET STREET, 6TH FLOOR
                                     COURTROOM 3, WILMINGTON, DELAWARE 19801

         UNCONTESTED MATTERS WITH CERTIFICATIONS FILED:

         1.          Debtor’s Motion for Interim and Final Orders, Pursuant to Sections 105(a) and 366 of the
                     Bankruptcy Code, (I) Prohibiting Utility Companies from Altering, Refusing, or
                     Discontinuing Utility Services, (II) Deeming Utility Companies Adequately Assured of
                     Future Payment, (III) Establishing Procedures for Determining Additional Adequate
                     Assurance of Payment, and (IV) Granting Related Relief [D.I. 3, 1/27/20]

                     Response/Objection Deadline:                        February 12, 2020 at 4:00 p.m. (ET);
                                                                         Extended for the Official Committee of
                                                                         Unsecured Creditors until February 19, 2020
                                                                         at 4:00 p.m. (ET)

                     Responses/Objections Received:

                        A.       Informal comments from the Official Committee of Unsecured Creditors

                        B.       Informal comments from the Office of the United States Trustee

                     Related Documents:

                        C.       Interim Order [D.I. 36, 1/29/20]

                        D.       Omnibus Notice of First Day Motions and Hearing Thereon [D.I. 54, 1/30/20]


         1
             The last four digits of the Debtor’s United States federal tax identification number are 8522. The Debtor’s mailing
             address is 400 West 7th Street, Fort Worth, Texas 76102.
25961403.2
                      Case 20-10158-KBO      Doc 158        Filed 02/24/20   Page 2 of 12




                 E.      Certification of Counsel [D.I. 141, 2/21/20]

                 F.      Revised Proposed Final Order

              Status:    A certification of counsel has been filed. No hearing is required unless the
                         Court has questions.

         2.   Debtor’s Motion for Entry of Interim and Final Orders Authorizing the Debtor to
              (I) Maintain Its Insurance Policies, (II) Enter Into and Finance New Insurance Policies,
              (III) Maintain Its Surety Program and (IV) Pay All Obligations in Respect of the Foregoing
              [D.I. 4, 1/27/20]

              Response/Objection Deadline:                  February 12, 2020 at 4:00 p.m. (ET);
                                                            Extended for the Official Committee of
                                                            Unsecured Creditors until February 19, 2020
                                                            at 4:00 p.m. (ET)

              Responses/Objections Received:

                 A.      Limited Objection and Reservation of Rights of the Official Committee of
                         Unsecured Creditors [D.I. 128, 2/19/20]

                 B.      Informal comments from the Office of the United States Trustee

              Related Documents:

                 C.      Interim Order [D.I. 37, 1/29/20]

                 D.      Notice of Final Hearing and Entry of Interim Order [D.I. 54, 1/30/20]

                 E.      Certification of Counsel [D.I. 149, 2/24/20]

                 F.      Revised Proposed Final Order

              Status:    A certification of counsel has been filed. No hearing is required unless the
                         Court has questions.

         3.   Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing Payment of Certain
              Prepetition Taxes and (II) Granting Related Relief [D.I. 5, 1/27/20]

              Response/Objection Deadline:                  February 12, 2020 at 4:00 p.m. (ET);
                                                            Extended for the Official Committee of
                                                            Unsecured Creditors until February 19, 2020
                                                            at 4:00 p.m. (ET)



25961403.2
                                                      2
                   Case 20-10158-KBO         Doc 158       Filed 02/24/20   Page 3 of 12




              Responses/Objections Received:

                 A.     Limited Objection and Reservation of Rights of the Official Committee of
                        Unsecured Creditors [D.I. 128, 2/19/20]

              Related Documents:

                 B.     Interim Order [D.I. 38, 1/29/20]

                 C.     Notice of Final Hearing and Entry of Interim Order [D.I. 54, 1/30/20]

                 D.     Certification of Counsel [D.I. 148, 2/24/20]

                 E.     Revised Proposed Final Order

              Status:   A certification of counsel has been filed. No hearing is required unless the
                        Court has questions.

         4.   Debtor’s Motion for Entry of Interim and Final Orders Authorizing the Debtor to
              (A) Continue Its Existing Cash Management System and (B) Maintain Existing Bank
              Accounts, Check Stock and Business Forms [D.I. 6, 1/27/20]

              Response/Objection Deadline:                 February 12, 2020 at 4:00 p.m. (ET);
                                                           Extended for the Official Committee of
                                                           Unsecured Creditors until February 19, 2020
                                                           at 4:00 p.m. (ET)

              Responses/Objections Received:

                 A.     Limited Objection and Reservation of Rights of the Official Committee of
                        Unsecured Creditors [D.I. 127, 2/19/20]

              Related Documents:

                 B.     Interim Order [D.I. 39, 1/29/20]

                 C.     Notice of Final Hearing and Entry of Interim Order [D.I. 54, 1/30/20]

                 D.     Certification of Counsel [D.I. 152, 2/24/20]

                 E.     Revised Proposed Final Order

              Status:   A certification of counsel has been filed. No hearing is required unless the
                        Court has questions.



25961403.2
                                                     3
                   Case 20-10158-KBO         Doc 158     Filed 02/24/20    Page 4 of 12




         5.   Debtor’s Motion for Entry of an Order Authorizing Rejection of Contract with Nabors
              Drilling USA (A Division of Nabors Drilling Technologies USA, Inc.) Effective as of
              January 31, 2020 [D.I. 68, 2/4/20]

              Response/Objection Deadline:                February 18, 2020 at 4:00 p.m. (ET);
                                                          Extended for Nabors Drilling Technologies
                                                          USA, Inc. and the Official Committee of
                                                          Unsecured Creditors until February 19, 2020
                                                          at 4:00 p.m. (ET)

              Responses/Objections Received:

                 A.     Limited Objection and Reservation of Rights of the Official Committee of
                        Unsecured Creditors [D.I. 125, 2/19/20]

                 B.     Limited Objection of Nabors Drilling Technologies USA, Inc. [D.I. 129,
                        2/19/20]

              Related Documents:

                 C.     Certification of Counsel [D.I. 153, 2/24/20]

                 D.     Proposed Order

              Status:   A certification of counsel has been filed with an agreed order and stipulation.
                        No hearing is necessary unless the Court has questions.

         6.   Debtor’s Application for an Order Authorizing the Retention and Employment of
              Shearman & Sterling LLP as Counsel for the Debtor Nunc Pro Tunc to the Petition Date
              [D.I. 73, 2/5/20]

              Response/Objection Deadline:                February 19, 2020 at 4:00 p.m. (ET);
                                                          Extended until February 21, 2020 at noon
                                                          (ET) for the Office of the United States
                                                          Trustee

              Responses/Objections Received:              None

              Related Documents:

                 A.     First Supplemental Declaration of C. Luckey McDowell in Support of Debtor’s
                        Application for an Order Authorizing the Retention and Employment of
                        Shearman & Sterling LLP as Counsel for the Debtor Nunc Pro Tunc to the
                        Petition Date [D.I. 135, 2/20/20]

                 B.     Certificate of No Objection [D.I. 142, 2/21/20]

25961403.2
                                                     4
                   Case 20-10158-KBO         Doc 158      Filed 02/24/20    Page 5 of 12




                 C.      Proposed Order

              Status:    A certificate of no objection has been filed. No hearing is required unless the
                         Court has questions.

         7.   Debtor’s Application for Entry of an Order Appointing Epiq Corporate Restructuring, LLC
              as Administrative Advisor Effective as of the Petition Date [D.I. 74, 2/5/20]

              Response/Objection Deadline:                 February 19, 2020 at 4:00 p.m. (ET);
                                                           Extended until February 21, 2020 at noon
                                                           (ET) for the Office of the United States
                                                           Trustee

              Responses/Objections Received:               None

              Related Documents:

                 A.      Certificate of No Objection [D.I. 143, 2/21/20]

                 B.      Proposed Order

              Status:    A certificate of no objection has been filed. No hearing is required unless the
                         Court has questions.

         8.   Debtor’s Application for an Order Authorizing the Retention and Employment of Young
              Conaway Stargatt & Taylor, LLP as Co-Counsel for the Debtor, Effective as of the Petition
              Date [D.I. 76, 2/5/20]

              Response/Objection Deadline:                 February 19, 2020 at 4:00 p.m. (ET);
                                                           Extended until February 21, 2020 at noon
                                                           (ET) for the Office of the United States
                                                           Trustee

              Responses/Objections Received:

                 A.      Informal comments from the Office of the United States Trustee

              Related Documents:

                 B.      Certification of Counsel [D.I. 147, 2/21/20]

                 C.      Revised Proposed Order

              Status:    A certification of counsel has been filed. No hearing is required unless the
                         Court has questions.

25961403.2
                                                      5
                    Case 20-10158-KBO         Doc 158     Filed 02/24/20    Page 6 of 12




         9.    Debtor’s Motion for an Administrative Order, Pursuant to Sections 105(a) and 331 of the
               Bankruptcy Code, Bankruptcy Rule 2016(a), and Local Rule 2016-2, Establishing
               Procedures for Interim Compensation and Reimbursement of Professionals [D.I. 100,
               2/12/20]

               Response/Objection Deadline:                February 19, 2020 at 4:00 p.m. (ET);
                                                           Extended until February 21, 2020 at noon
                                                           (ET) for the Office of the United States
                                                           Trustee
               Responses/Objections Received:

                  A.     Informal comments from the Official Committee of Unsecured Creditors

               Related Documents:

                  B.     Certification of Counsel [D.I. 145, 2/21/20]

                  C.     Revised Proposed Order

               Status:   A certification of counsel has been filed. No hearing is required unless the
                         Court has questions.


         10.   Debtor’s Motion for Entry of an Order Extending the Time for Filing Schedules and
               Statements [D.I. 101, 2/12/20]

               Response/Objection Deadline:                February 19, 2020 at 4:00 p.m. (ET);
                                                           Extended until February 21, 2020 at noon
                                                           (ET) for the Office of the United States
                                                           Trustee

               Responses/Objections Received:              None

               Related Documents:

                  A.     Certificate of No Objection [D.I. 144, 2/21/20]

                  B.     Proposed Order

               Status:   A certificate of no objection has been filed. No hearing is required unless the
                         Court has questions.




25961403.2
                                                      6
                    Case 20-10158-KBO         Doc 158      Filed 02/24/20   Page 7 of 12




         11.   Debtor’s Motion for Entry of an Order, Pursuant to Sections 105(a), 327, 328, and 330 of
               the Bankruptcy Code, Authorizing the Debtor to Retain and Compensate Certain
               Professionals Used in the Ordinary Course of Business, Nunc Pro Tunc to the Petition Date
               [D.I. 102, 2/12/20]

               Response/Objection Deadline:                 February 19, 2020 at 4:00 p.m. (ET);
                                                            Extended until February 21, 2020 at noon
                                                            (ET) for the Office of the United States
                                                            Trustee

               Responses/Objections Received:

                  A.      Informal comments from the Office of the United States Trustee

                  B.      Informal comments from the Official Committee of Unsecured Creditors

               Related Documents:

                  C.      Certification of Counsel [D.I. 146, 2/21/20]

                  D.      Revised Proposed Order

               Status:    A certification of counsel has been filed. No hearing is required unless the
                          Court has questions.

         CONTESTED MATTERS GOING FORWARD:

         12.   Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the Debtor to Pay
               or Honor Prepetition and Postpetition (A) Obligations to Holders of Royalty Interests,
               Overriding Royalty Interests, and Working Interests; and (B) Production Expenses and
               Joint Interest Billings; and (II) Granting Related Relief [D.I. 8, 1/27/20]

               Response/Objection Deadline:                 February 12, 2020 at 4:00 p.m. (ET);
                                                            Extended for the Official Committee of
                                                            Unsecured Creditors until February 19, 2020
                                                            at 4:00 p.m. (ET)

               Responses/Objections Received:

                  A.      Informal comments from the Official Committee of Unsecured Creditors

                  B.      Limited Objection and Reservation of Rights of the Official Committee of
                          Unsecured Creditors [D.I. 124, 2/19/20]



25961403.2
                                                       7
                       Case 20-10158-KBO      Doc 158        Filed 02/24/20   Page 8 of 12




               Related Documents:

                  C.      Interim Order [D.I. 41, 1/29/20]

                  D.      Notice of Final Hearing and Entry of Interim Order [D.I. 54, 1/30/20]

               Status:       This matter is going forward.

         13.   Debtor’s Motion for Entry of Interim and Final Orders (I) Authorizing the Debtor to
               (A) Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting Adequate
               Protection to Prepetition RBL Secured Parties, (III) Granting Liens and Superpriority
               Claims, (IV) Modifying the Automatic Stay, (V) Scheduling a Final Hearing and
               (VI) Granting Related Relief [Redacted D.I. 23, 1/27/20; Sealed D.I. 24, 1/27/20]

               Response/Objection Deadline:                  February 12, 2020 at 4:00 p.m. (ET)
                                                             Extended for the Official Committee of
                                                             Unsecured Creditors until February 19, 2020
                                                             at 4:00 p.m. (ET)

               Responses/Objections Received:

                  A.      Limited Objection of Wamsutter LLC [D.I. 93, 2/12/20]

                  B.      Objection of Nabors Drilling Technologies USA, Inc. [D.I. 96, 2/12/20]

                  C.      Objection of Spartan Companies, LLC [D.I. 119, 2/17/20]

                  D.      Joinder of Flash Funding, LLC, as Assignee of Valiant International Pipeline
                          LLC, to Spartan Companies, LLC’s Objection [D.I. 121, 2/18/20]

                          a. Exhibit A to Flash Funding, LLC’s Joinder [D.I. 122, 2/19/20]

                  E.      Joinder of Lien Group to Spartan Companies, LLC’s Objection [D.I. 130,
                          2/19/20]

                  F.      Objection of the Official Committee of Unsecured Creditors [D.I. 131, 2/19/20]

                  G.      Joinder of Red Cedar Gathering Company to Wamsutter LLC Objection [D.I.
                          140, 2/21/20]

                  H.      Informal comments from the United States, Department of the Interior

               Related Documents:

                  I.      Declaration of Avi Robbins in Support of DIP Motion [D.I. 26, 1/27/20]

25961403.2
                                                       8
                       Case 20-10158-KBO      Doc 158        Filed 02/24/20   Page 9 of 12




                  J.      Notice of Filing of Redacted Exhibit C to DIP Motion [D.I. 34, 1/29/20]

                  K.      Order Authorizing the Filing Under Seal of Proposed Debtor-in Possession
                          Financing Letters [D.I. 42, 1/29/20]

                  L.      Interim Order [D.I. 51, 1/29/20]

                  M.      Notice of Final Hearing and Entry of Interim Order [D.I. 54, 1/30/20]

                  N.      Notice of Filing of DIP Credit Agreement [D.I. 90, 2/11/20]

                  O.      Notice of Filing Proposed Final DIP Order [D.I. 154, 2/24/20]

                  P.      Debtor’s Omnibus Reply in Support of DIP Motion [D.I. 155, 2/24/20]

                          a. Debtor’s Motion for an Order, Pursuant to Local Rule 9006-1(d), Granting
                             the Debtor Leave and Permission to File the Debtor’s Omnibus Reply in
                             Support of DIP Motion [D.I. 157, 2/24/20]

               Status:    Items A, B, C, D, E, and H are resolved, subject to the inclusion of agreed
                          language in the proposed final order. This matter is going forward with respect
                          to the remaining items.

         14.   Debtor’s Motion for Entry of an Order Authorizing the (I) Retention of AP Services, LLC,
               (II) Designation of Frank A. Pometti as Chief Restructuring Officer and David Rawden as
               Chief Administrative Officer Nunc Pro Tunc to the Petition Date, and (III) Granting
               Related Relief [D.I. 72, 2/5/20]

               Response/Objection Deadline:                  February 19, 2020 at 4:00 p.m. (ET)
                                                             Extended until February 21, 2020 at noon
                                                             (ET) for the Office of the United States
                                                             Trustee

               Responses/Objections Received:

                  A.      Informal comments from the Office of the United States Trustee.

                  B.      Limited Objection and Reservation of Rights of the Official Committee of
                          Unsecured Creditors [D.I. 126, 2/19/20]

               Related Documents:

                  C.      Supplemental Declaration of Frank A. Pometti of AP Services, LLC [D.I. 132,
                          2/19/20]


25961403.2
                                                       9
                    Case 20-10158-KBO         Doc 158      Filed 02/24/20   Page 10 of 12




               Status: Item A is resolved. This matter is going forward with respect to Item B.

         15.   Debtor’s Application for Entry of an Order Authorizing the Retention and Employment of
               PJT Partners LP as Investment Banker for the Debtor and Debtor in Possession, Effective
               Nunc Pro Tunc to the Petition Date [D.I. 75, 2/5/20]

               Response/Objection Deadline:                 February 19, 2020 at 4:00 p.m. (ET)
                                                            Extended until February 21, 2020 at noon
                                                            (ET) for the Office of the United States
                                                            Trustee

               Responses/Objections Received:

                  A.      Informal comments from the Office of the United States Trustee

                  B.      Limited Objection and Reservation of Rights of the Official Committee of
                          Unsecured Creditors [D.I. 126, 2/19/20]

               Related Documents: None.

               Status:    Item A is resolved. This matter is going forward with respect to Item B.

         16.   Debtor’s Motion for Entry of an Order Authorizing Entry into Amendment to Management
               Services Agreement [D.I. 77, 2/5/20]

               Response/Objection Deadline:                 February 19, 2020 at 4:00 p.m. (ET);
                                                            Extended until February 24, 2020 at
                                                            3:00 p.m. (ET) for the Office of the United
                                                            States Trustee

               Responses/Objections Received:

                  A.      Informal comments from the Official Committee of Unsecured Creditors

                  B.      Informal comments from the Office of the United States Trustee

               Related Documents:

                  C.      Notice of Filing of Sealed Exhibit Related to Debtor’s Motion for Entry of an
                          Order Authorizing Entry into Amendment to Management Services Agreement
                          [SEALED D.I. 137, 2/21/20; REDACTED D.I. 138, 2/21/20]

                  D.      Notice of Filing of Exhibits Related to Debtor’s Motion for Entry of an Order
                          Authorizing Entry into Amendment to Management Services Agreement [D.I.
                          139, 2/21/20]


25961403.2
                                                      10
                        Case 20-10158-KBO         Doc 158      Filed 02/24/20     Page 11 of 12




                      E.      Declaration of Frank A. Pometti in Support of Debtor’s Motion for Entry of an
                              Order Authorizing Entry Into Amendment to Management Services Agreement
                              [D.I. 151, 2/24/20]

                   Status:    This matter is going forward.

             17.   Debtor’s Motion for Entry of an Order (I) Authorizing the Filing Under Seal of the List of
                   Participating Employees in Connection with the Debtor’s MSA Amendment Motion and
                   (II) Directing Parties to Redact Confidential Information [D.I. 136, 2/21/20]

                   Response/Objection Deadline:                 At the hearing.

                   Responses/Objections Received:               None to date.

                   Related Documents:

                      A.      Notice of Filing of Sealed Exhibit Related to Debtor’s Motion for Entry of an
                              Order Authorizing Entry into Amendment to Management Services Agreement
                              [SEALED D.I. 137, 2/21/20; REDACTED D.I. 138, 2/21/20]

                      B.      Proposed Order

                   Status:    This matter is going forward.

                                               [Signature page follows]




25961403.2
                                                          11
                       Case 20-10158-KBO     Doc 158    Filed 02/24/20   Page 12 of 12




             Dated:   February 24, 2020         YOUNG CONAWAY STARGATT & TAYLOR,
                      Wilmington, Delaware      LLP

                                                /s/ Elizabeth S. Justison
                                                M. Blake Cleary (No. 3614)
                                                Sean M. Beach (No. 4070)
                                                Elizabeth S. Justison (No. 5911)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 571-6600
                                                Facsimile: (302) 571-1253
                                                Email: mbcleary@ycst.com
                                                         sbeach@ycst.com
                                                         ejustison@ycst.com

                                                -and-

                                                SHEARMAN & STERLING LLP

                                                C. Luckey McDowell (admitted pro hac vice)
                                                Ian E. Roberts (admitted pro hac vice)
                                                2828 N. Harwood Street, Suite 1800
                                                Dallas, TX 75201
                                                Phone: (214) 271-5777
                                                Email: luckey.mcdowell@shearman.com
                                                        ian.roberts@shearman.com

                                                Sara Coelho (admitted pro hac vice)
                                                599 Lexington Avenue
                                                New York, NY 10022
                                                Phone: (212) 848-4000
                                                Email: sara.coelho@shearman.com

                                                Proposed Co-Counsel to the Debtor and
                                                Debtor in Possession




25961403.2
                                                   12
